                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    GENWORTH LIFE AND ANNUITY                             Case No. 2:18-CV-1470 JCM (VCF)
                      INSURANCE COMPANY,
                 8                                                                          ORDER
                                                            Plaintiff(s),
                 9
                             v.
               10
                      NATALIE M. RUCKMAN, et al.
               11
                                                          Defendant(s).
               12
               13
                      Presently before the court is the matter of Genworth Life and Annuity Ins. Co. v. Ruckman et al.,
               14
                      case number 2:18-cv-01470-JCM-VCF.
               15
                             On November 22, 2019, the court entered an order denying plaintiff Genworth Life and
               16
                      Annuity Insurance Company’s (“Genworth”) motion for attorney’s fees, granting Genworth’s
               17
                      motion for final discharge, and denying Natalie Ruckman’s motion for summary judgment.
               18
                      (ECF No. 66). The court further ordered that “[t]he court clerk is hereby ordered to pay the
               19
                      $212,959.93 death benefit deposited with the court on February 13, 2019 (ECF No. 46) to the
               20
                      estate of Eric J. Ruckman.” Id. The court did not address disbursement of the interest that has
               21
                      accrued on the death benefit since its deposit with the court.
               22
                             Pursuant to Federal Rule of Civil Procedure 60(a), “[t]he court may correct a clerical
               23
                      mistake or a mistake arising from oversight or omission whenever one is found in a judgment,
               24
                      order, or other part of the record.” FED. R. CIV. P. 65(a). The rule further states that “[t]he
               25
                      court may do so on motion or on its own, with or without notice.” FED. R. CIV. P. 65(a).
               26
                             The difference between “‘clerical mistakes’ and mistakes that cannot be corrected
               27
                      pursuant to Rule 60(a) is that the former consist of ‘blunders in execution’ whereas the latter
               28

James C. Mahan
U.S. District Judge
                1     consist of instances where the court changes its mind.” Tattersalls, Ltd. v. DeHaven, 745 F.3d
                2     1294, 1297 (9th Cir. 2014) (quoting Blanton v. Anzalone, 813 F.2d 1574, 1577 n.2 (9th Cir.
                3     1987)).
                4               There is no question that the court originally intended to order payment of the death
                5     benefit, including interest accrued thereon, to the estate of Eric J. Ruckman. Because an award
                6     of interest does not deviate from the court’s original intention, Rule 60(a) is the appropriate
                7     vehicle to correct its order. Therefore, to effectuate disbursement of the death benefit, the court’s
                8     November 22, 2019 order (ECF No. 66) is corrected to order the clerk to disburse to the estate of
                9     Eric J. Ruckman all interest that has accrued on the $212,959.93 death benefit since its deposit
              10      with the court on February 13, 2019.
              11                Accordingly,
              12                IT IS SO ORDERED.
              13                DATED December 6, 2019.
              14                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
